DETAILED ACTION
                                          Response to Amendment
-	The reply filed 02/03/21, has been entered. Claims 1-6 pending in the application. 
-	Applicant's request for reconsideration of the finality of the rejection of the last Office action regarding the rejection of non-statutory double patenting is persuasive and, therefore, the finality of that action is withdrawn.

                                            Allowable Subject Matter 
1.	Claims 1-6 are allowed. The following is an Examiner's statement of reasons for allowance:           
The foregoing limitations are not found in the prior arts of record. Particularly, none of the prior arts of record teach nor fairly suggest, “A receiving apparatus comprising an decoding values of the deinterleaved plurality of groups on a LDPC code rate of LDPC codes being 8/15 and code length of the LDPC code being 64800 bits and wherein the plurality of groups deinterleaved based on an equation with specific deinterleaving order as defined in the table of claims 1 and 6. Consequently, claims 1 and 6 are allowed over the prior arts. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well. 




                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner,
Art Unit 2112